Citation Nr: 1739605	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to January 30, 1997, for the grant of service connection for ischemic heart disease (coronary artery disease).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1954 to February 1956 and from April 1956 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing; a transcript of the hearing is of record.

As discussed on the record during the May 2017 Board hearing, the record was held open for 60 days to afford the Veteran an opportunity to submit additional evidence.  However, no additional evidence has been received as of this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A January 1981 Board decision denied entitlement to service connection for heart disease.

2.  Following the January 1981 Board decision, no communication or medical record prior to January 30, 1997 may be interpreted as a formal or informal claim of entitlement to service connection for ischemic heart disease or coronary artery disease.



CONCLUSIONS OF LAW

1.  The January 1981 Board decision is final.  38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. § 19.104 (1981); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The criteria for an effective date prior to January 30, 1997, for the grant of service connection for ischemic heart disease (coronary artery disease) have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

On October 13, 2011, the Veteran filed a claim "to reopen my claim [for service connection for a] heart condition which was file[d] in 1979 and was denied by your office."  A September 2012 RO rating decision awarded service connection for the Veteran's ischemic heart disease and assigned an effective date of January 30, 1997.  The September 2012 RO rating decision noted that the award was based on liberalizing law expanding the scope of covered herbicide disease that was effective on August 31, 2010, creating a presumptive link between ischemic heart disease and in-service exposure to tactical herbicide agents.  In the current appeal, the Veteran seeks an assignment of an earlier effective date for the award.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816.

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Given the foregoing, the Board concludes the Veteran is a Nehmer class member as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for disability compensation for the covered herbicide disease either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1) and (c)(2).  When none of the requirements of 38 C.F.R. § 3.816 are met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

Preliminarily, the Board notes that the evidence of record suggests that the Veteran was diagnosed with ischemic heart disease (specifically coronary artery disease) at least as early as May 1979.  This fact was acknowledged by the September 2012 RO rating decision on appeal and is not in controversy in this case.  

On January 30, 1997, the Veteran submitted correspondence that was accepted by VA as a petition to reopen a claim of entitlement to service connection for heart disease; this date of claim would ultimately serve as the effective date for the eventual grant of service connection for ischemic heart disease.  The Veteran is here appealing for assignment of an earlier effective date than January 30, 1997.

The Veteran's January 30, 1997 petition to reopen a claim of entitlement to service connection for heart disease sought to reopen the matter that had been previously adjudicated and denied by a final decision issued by the Board in January 1981.  The January 1981 Board decision denying the claim clearly was not a denial of compensation for the covered herbicide disease in the date range between September 25, 1985, and May 3, 1989; thus it did not occur within the timeframe for special consideration pertinent to the Nehmer effective date rules under 38 C.F.R. § 3.816(c)(1).

The claim that led to the January 1981 Board decision was resolved by the January 1981 Board decision; the January 1981 Board decision was a final decision, and the claim it denied was no longer pending following the January 1981 Board decision.  38 U.S.C.A. § 4004(b) (1976); 38 C.F.R. § 19.104 (1981); currently, 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).  Thus, clearly that claim was not pending before VA on May 3, 1989, and it was not received by VA between that date and the effective date of the applicable liberalizing law.  Thus, the claim leading to the January 1981 Board decision does not provide a basis for assignment of an earlier effective date under 38 C.F.R. § 3.816(c)(2).

The Board notes that the January 1981 Board decision, as a final decision, is not subject to revision in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not identified or alleged any specific instance of CUE in any prior final decision denying service connection for ischemic heart disease.  The Board finds that a CUE claim has not been otherwise raised in the review of the record.  CUE must be undebatable and an error of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

The Veteran did indeed file a claim for disability compensation for the covered herbicide disease of ischemic heart disease between May 3, 1989 and the effective date of the liberalizing law: the January 30, 1997 claim has accordingly been used as the basis of the existing assignment of the effective date of the award under 38 C.F.R. § 3.816(c)(2).  To establish an earlier effective date under 38 C.F.R. § 3.816(c)(2) in this case, the Veteran must have filed a claim for disability compensation for ischemic heart disease between May 3, 1989 and January 30, 1997.  However, no evidence or information of record shows that the Veteran submitted any communication (nor has any other manner of document been received) that may be reasonably construed as a formal or informal claim of entitlement to service connection for ischemic heart disease received by VA between May 3, 1989 and January 30, 1997.  See 38 C.F.R. §§ 3.151, 3.155.

As discussed above, 38 C.F.R. § 3.400 provides that the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  Review of the evidence in this case indicates that the Veteran filed the claim that resulted in the grant of service connection of ischemic heart disease on October 13, 2011; this fact is not in dispute.  Review of the evidence in this case also indicates that the Veteran had been diagnosed with ischemic heart disease prior to October 13, 2011.  However, as the date of receipt of the claim at issue is October 13, 2011, the Veteran is not entitled to an effective date earlier than October 13, 2011 under the provisions of 38 C.F.R. § 3.400.  Accordingly, this provision does not provide a basis for an earlier effective date than the currently assigned date of January 30, 1997.

Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In this case, the Veteran's successful October 2011 claim for service connection for ischemic heart disease was received more than a year following the August 2010 effective date of the applicable liberalizing law that added ischemic heart disease to the list of diseases presumptively associated with herbicide exposure.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  In other words, his claim was reviewed by VA at his request after the passage of one year from the date on which the law went into effect, and falls under the provisions of 38 C.F.R. § 3.114(a)(3), which provides that benefits may be authorized from one year prior to the date of receipt of the claim.  In this case, however, application of this regulation results in an effective date in October 2010 which clearly provides no basis for an award of an effective date earlier than the January 30, 1997 effective date already assigned.

On the basis of the foregoing, an effective of January 30, 1997 has been properly assigned under 38 C.F.R. § 3.816(c)(2) for the award of service connection for ischemic heart disease, as this is the date of the only claim he filed for the benefit between May 3, 1989 and the effective date of the liberalizing law that added ischemic heart disease to the list of disabilities presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.816(c)(2).

The fact that the Veteran's ischemic heart disease existed prior to January 30, 1997 and is etiologically linked to his military service is not in dispute in this case.  Even accepting these facts, the effective date for assignment is determined by application of the laws and regulations as discussed above.  The Board understands the Veteran's belief that an earlier effective date may be warranted to reflect the earlier onset of his ischemic heart disease; however, January 30, 1997 is the earliest effective date permitted in this case under the applicable laws and regulations governing the assignment of effective dates.  The Veteran has not identified any legal authority for assigning an earlier effective date in this case.  To the extent that the Veteran's request for an earlier effective date essentially relies upon an appeal for an award on an equitable basis (i.e., a sense of fairness and just due), the Board must emphasize that it may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

There is no legally valid basis presented in this case for the assignment of any effective date prior to January 30, 1997 in this case.  The Board finds that the earliest possible effective date for the award of service connection for ischemic heart disease is January 30, 1997, and that the claim for an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than January 30, 1997, for the grant of service connection for ischemic heart disease is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


